As a preliminary matter, while Slinker purports to appeal
                from the entirety of the judgment stemming from the underlying short
                trial, he makes no arguments as to any aspect of the $2,441 jury verdict
                entered against him. Instead, Slinker presents arguments regarding only
                the award of prejudgment interest, costs, and attorney fees to Zaleski and
                the denial of costs and post-offer attorney fees to Slinker. We therefore
                affirm the $2,441 jury verdict entered against Slinker.     Mainor v. Nault,
                120 Nev. 750, 777, 101 P.3d 308, 326 (2004).
                            Turning to the attorney fees and costs dispute, Slinker argues
                that Zaleski was not entitled to costs, attorney fees, or post-offer interest,
                because her pre-offer costs and interest, plus the jury's verdict, did not
                exceed his $3,500 offer of judgment. Slinker further argues that he is
                entitled to his costs and post-offer attorney fees because Zaleski's recovery,
                including pre-offer costs and interest, did not exceed the offer of judgment.
                            NRS 17.115 and NRCP 68 allow one party to make an offer of
                judgment to another party. If the offeree rejects the offer and does not
                obtain a judgment more favorable than the offer of judgment, then the
                offeree may not recover attorney fees, costs, or pre-offer interest. NRS
                17.115(4)(a), (b); NRCP 68(0(1); Albios ix Horizon Cmtys., Inc.,     122 Nev.
409, 417, 132 P.3d 1022, 1028 (2006). The offer of judgment generally
                controls what sums the offer must be compared against to determine if the
                offeree obtained a verdict naore favorable than the judgment.      See Albios,
122 Nev. at 426, 132 P.3d at 1033. When, as here, the offer of judgment
                precludes separate awards of prejudgment interest or costs, pre-offer
                interest and costs are included with the verdict in the calculation to




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                determine whether the offeree recovered more than the offer.'    Id.; see also
                NRS 17.115(5); NRCP 68(g); State Drywall, Inc. v. Rhodes Design & Dev.,
                122 Nev. 111, 118-19, 127 P.3d 1082, 1087-88 (2006); McCrary v. Bianco,
                122 Nev. 102, 106-10, 131 P.3d 573, 576-78 (2006).
                            In this case, the short trial judge awarded Zaleski
                prejudgment interest of $280, costs of $1,765.77, and attorney fees of
                $1,500, in addition to the jury verdict of $2,441. But the challenged order
                makes no findings or conclusions as to what portions of the interest and
                costs respondent incurred before the offer of judgment, making it
                impossible for this court to assess the propriety of the short trial judge's
                determination "that [Zaleski] exceeded the offer of judgment." The record
                further provides no indication that the short trial judge considered the
                Beattie v. Thomas, 99 Nev. 579, 588-89, 668 P.2d 268, 274 (1983), and
                Brunzell v. Golden Gate National Bank, 85 Nev. 345, 349, 455 P.2d 31, 33
                (1969), factors when awarding attorney fees to Zaleski. Accordingly, we
                reverse the award of prejudgment interest, attorney fees, and costs to
                Zaleski, along with the denial of Slinker's request for costs and post-offer
                attorney fees, and we remand this matter to the district court to remand to
                the short trial judge to make additional findings and conclusions
                regarding which portions of Zaleski's prejudgment interest and costs were
                incurred before the offer of judgment, to indicate whether the verdict and




                      1 While respondent argues that pre-offer attorney fees should also be
                included in this comparison, the record does not indicate that this
                argument was presented below, and thus, we will not consider it for the
                first time on appeal. In re AMERCO Derivative Litig., 127 Nev.         ,
                n.6, 252 P.3d 681, 697 n.6 (2011).


SUPREME COURT
        Of
     NEVADA
                                                      3
(0) I997A
                applicable pre-offer sums exceed Slinker's offer of judgment, and to
                consider the Beattie and Brunzell factors in regard to the attorney fees
                award.
                           It is so ORDERED. 2
Johns.
cc: Hon. Douglas Smith, District Judge
                     Stephen F. Smith, Judge Pro Tempore
                     Jerry J Kaufman, Settlement Judge
                     McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas
                     Cliff W. Marcek
                     Eighth District Court Clerk




                      2 We decline to consider the parties' arguments regarding whether
                the arbitration fees and short trial judge fees should be included to
                determine if respondent's recovery was more favorable than the offer of
                judgment because the necessity of reaching any such issue will be
                determined by whether these amounts were incurred before the offer of
                judgment.


SUPREME COURT
        OF
     NEVADA
                                                   4
(0) I947A